DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office action is responsive to the amendment filed on 7/16/21.  As per request, claims 1-6, and 8 has been amended; claim 7 has been cancelled.  Claims 1-6, and 8 are pending.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, and 8, are rejected under 35 U.S.C. 103 as being unpatentable over Svec et al. (10126747) in view of Ichikawa et al. (US 2013/0184980 A1).
	As per claims 1 and 8, Svec et al. disclose an autonomous moving body that moves along a planned moving path in order to execute a given task (see at least the abstract; columns 2-3, lines 48-19, all disclose the mobile drive units move along a drive path to execute a given task), the autonomous moving body comprising: an external sensor configured to detect another autonomous moving 
Continuing in claims 1 and 8, furthermore the external sensor to detect another autonomous moving body is well known in the art, a second reference to Ichikawa et al. also disclose an autonomous moving body that moves along a planned moving path in order to execute a given task (see at least the abstract), the autonomous moving body comprising: an external sensor configured to detect another autonomous moving body to which another task is given and an operation state thereof (see at least para. [0062-0065] disclose an external sensor, such as a radar sensor or a camera to detect an obstacle), a processor programmed to predict, using only data received from the external sensor, that there is a possibility that the autonomous moving body and the other autonomous moving body detected by the external sensor may come into contact with each other as they approach each other (see at least [0007], [0011-0012], [0025-0026], all para. disclose determining whether or not the mobile obstacle and the mobile body approach each other), and make a determination, using only the data received from the external sensor, whether to avoid the other autonomous moving body (see at least [0015-0017], and 
 	As per claim 2, Svec et al. disclose when the processor detects that the other autonomous moving body is of the same type as that of the autonomous moving body, it determines to avoid the other autonomous moving body based on an avoidance rule that is preset commonly to the autonomous moving body of the same type as that of the autonomous moving body and the autonomous moving body (see at least columns 3-4, lines 20-27, disclose a set of potential yield rules for mobile drive unit; also columns 22-23, lines 16-32; and columns 25-26, lines 43-55).  In addition, a second reference to Ichikawa et al. also disclose determine an appropriate avoidance rule on the basis of the priority relationship between the mobile body and the mobile obstacle (see at least [0015-0017], and [0092-0095]).  It would have been obvious to one of ordinary skill in the art, the determination of 
	As per claim 3, Svec et al. disclose the external sensor continuously detects  the other autonomous moving body and the operation state thereof after the
autonomous moving body starts moving along an avoidance path planned based on
the avoidance rule (see at least columns 3-4, lines 20-27 disclose the
discrete event-based coordination techniques may be used to resolve potential
collision events between two or more mobile units at intersections, each mobile
unit having an initial state prior to the intersection and a final state shortly after
clearing the intersection), and when the processor predicts again that there is a possibility that the autonomous moving body may come into contact with the other .
4.	Claims 4-5, are rejected under 35 U.S.C. 103 as being unpatentable over Svec et al. (10126747), and Ichikawa et al. (US 2013/0184980 A1), as applied to claim 1 above, and further in view of Laur et al. (10037696).
	As per claim 4, Svec et al. do not disclose determines whether to
avoid the other autonomous moving body based on a comparison between the
task given to the autonomous moving body and the other task.  However, Ichikawa et al. disclose when the processor detects the other task executed by the other autonomous moving body from the operation state, the processor determines whether to avoid the other autonomous moving body based on a comparison between the task given to the autonomous moving body and the other task (see at least [0015-0017], and [0092-0095]], all para. disclose determines and operation plan as to whether to avoid the other mobile body when the mobile obstacle is a person who carries a large load or an old person).  In addition, another reference to Laur et al. also disclose when the processor detects the other task executed by the other autonomous moving body from the operation state, the processor determines whether to avoid the other autonomous moving body based on a comparison between the task given to the autonomous moving body and the other task (see at 
As per claim 5, Svec et al. do not explicitly disclose a presentation unit configured to present, to the outside, an operation state of the autonomous moving body when the autonomous moving body avoids the other autonomous moving body.  However, Ichikawa et al. disclose a presentation unit configured to present, to the outside, an operation state of the autonomous moving body when the autonomous moving body avoids the other autonomous moving body (see at least [0060] disclose an alert operation include gesture, light, or sound, whereby the intention such as avoidance operation or expected avoidance operation of the autonomous mobile robot can be transmitted to a human).  In addition, another reference to Laur et al. also disclose a presentation unit configured to present, to the outside, an operation state of the autonomous moving body when the 
5. 	Claim 6 is objected to as being dependent upon a rejected base claim, but
would be allowable if rewritten in independent form including all of the limitations
of the base claim and any intervening claims.
					Remarks
6.	Applicant’s argument filed on 7/16/21has been fully considered.  The new ground of rejection as above, as the result of the new claims amendment.
Applicant’s amendment necessitated the update new ground(s) of rejection
presented in this Office action.  Accordingly, THIS ACTION IS MADE
FINAL  See MPEP 706.07(a).  Applicant is reminded of the extension of time
policy as set forth in 37 CFR 1.136 (a).

THREE MONTHS from the mailing date of this action.  In the event a first reply is
filed within TWO MONTHS of the mailing date of this final action and the
advisory action is not mailed until after the end of the THREE MONTHS
shortened statutory period, then the shortened statutory period will expire on the
date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136
(a) will be calculated from the mailing date of the advisory action.  In no event,
however, will the statutory period for reply expire later than SIX MONTHS from
the date of this final action.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DALENA TRAN/Primary Examiner, Art Unit 3664